MORRISON, Presiding Judge.
The offense is swindling by worthless check; the punishment, ten years.
Mr. Luther, an automobile dealer in the city of Palacios, testified that the appellant came to his place of business on the day in question, represented himself as a used car dealer, and purchased four used automobiles from him, giving him a check in the sum of $5,500.00 in payment therefor, and that the check was not paid when presented to the bank. Luther testified that he was able to recover one automobile but that his loss on the transaction was approximately $5,000.00.
An employee of the bank on which the check was drawn testified that the appellant had opened an account at his institution shortly before the day of the check but that it had all been drawn out and the account closed prior to the date the check in question was given.
The appellant, testifying in his own behalf, admitted that he gave the check to Luther and that he did not have funds in the bank to cover the same, but stated that he intended to sell the automobiles and pay the check. The appellant stated that he was unable to do so because he was arrested, convicted and sent to the penitentiary on another hot check charge. Appellant admitted having been convicted of felonies in seven counties in Texas and once in the state of California.
*12There are no bills of exception in the record, and we find the evidence sufficient to support the conviction.
The judgment is affirmed.